CRAWFORD, Judge
(dissenting):
31. In those jurisdictions that have applied Frye v. United States, 293 F. 1013 (D.C.Cir.1923), e.g., Daubert v. Merrell Dow Pharmaceuticals, Inc., 951 F.2d 1128 (9th Cir. 1991) (9th Cir. was Frye jurisdiction), vacated, 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); United States v. Posado, 57 F.3d 428, 430 (5th Cir.1995) (5th Cir. was Frye jurisdiction), it is rational to remand cases because of the new standard. However, in the non-Frye jurisdictions like ours, United States v. Gipson, 24 MJ 246 (CMA 1987), no remand would be necessary. See also United States v. Locascio, 6 F.3d 924, 938-39 (2d Cir.1993). I dissent from this remand. I do not believe appellant laid an adequate foundation for admission of this evidence.